Exhibit 10.1 [Date] Minerals Technologies Inc. 622 Third Avenue New York, NY10017 Dear : This letter amends your change-in-control severance agreement as follows, effective as of the date hereof. 1.Section 2(i)(A) is amended by replacing the phrase “15% or more of the combined voting power of the Company’s then outstanding securities” with “30% or more of the combined voting power of the Company’s then outstanding securities”. 2.Section 2(i)(C) is amended by replacing the phrase “the stockholders of the Company approve” with “the Company consummates”. 3.Section 2(i)(D) is amended by replacing the phrase “the stockholders of the Company approve” with “the Company consummates”. If you agree to this amendment, please sign and return the enclosed copy of this letter. Sincerely, MINERALS TECHNOLOGIES INC. By: [Print Name] Date Agreed to by: [Print Name]Date
